PER CURIAM.
The appellant appeals a final judgment increasing death benefits under a group life insurance policy.
Appellee’s husband (decedent) was an employee of Racal-Milgo, Inc. which provided its employees with a group life insurance plan. On October 3, 1980, decedent was diagnosed as having lung cancer and was thereafter at all times material hereto, under the care of a physician. On November 12, 1980, decedent was placed on a medical leave of absence. He was paid his full salary until January 13, 1981, after which time he was placed on long term disability. On December 19, 1980, Racal-Milgo amended their group insurance policy. On December 29, 1980, Racal-Milgo offered the increased coverage available under the amended policy to decedent, which increased coverage he accepted and paid premiums on until his death in April of 1982.
We reverse. The deceased was excluded from being eligible for the additional coverage, because he was not actively at work and he was in the care of a physician at the time the additional coverage was offered, therefore he was not eligible to obtain same. Starlite Services, Inc., v. Prudential Insurance Company of America, 418 So.2d 305 (Fla. 5th DCA 1982); Radoff v. North American Company for Life and Health Insurance, 358 So.2d 1138 (Fla. 3d DCA 1978); Carageorge v. Fidelity & Guaranty Life Insurance Company; 345 So.2d 865 (Fla. 1st DCA 1977).
The final judgment under review be and the same is hereby reversed.
Reversed and remanded.